DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered.
Regarding Claim 14, applicant has argued that de Rege Thesauro et al. (‘950) teaches a metal ion is included in the composition and polishing without the metal ion would be inoperable. However, the argument is not persuasive because de Rege Thesauro et al. (950) teaches metal ion in an embodiment but also teaches polishing without the additives (comparative) and thus implicitly teaches the claimed composition (Tables) is operable. Further, the language “consisting essentially of’ may be used to limit a claim to the specified materials and those that do not materially affect the basic and novel characteristics of the claimed composition. However, in this case there is no evidence that that the additives of de Rege Thesauro et al. (‘950) would materially affect the basic and novel characteristics of the claimed invention. Further, absent a clear indication of what the basic and novel characteristics are, consisting essentially of is construed equivalent to “comprising”. See MPEP 2111.03.

Applicant has argued that the Prior Art does not teach or render obvious the claimed limitations such as average particle size 1nm-1µm or 5nm -100nm. However, the argument is not persuasive because the range for noble metal polish is well known to one of ordinary skill in the art. For example, Kamimura teaches 10-500nm (Paragraph 35). Alternatively, Li et al. teaches abrasives such as diamond for ruthenium polishing compositions (Paragraph 37) with an abrasive average size such as 10-200nm (Paragraph 39). Further, applicant has not provided a showing of unexpected results commensurate in scope with the claimed range. Applicant teaches a broad range (1 nm -10 microns) is suitable to practice the invention (Specification, Paragraph 12).
Regarding Claim 19, Applicant argues that nothing motivates a person of skill in the art to a range of about 0.001 wt% to about 1 wt%. However, the argument is not persuasive because the de Rege Thesauro et al. (‘950) reference specifically teaches about 1 wt% and further teaches a lower range of 0.01 wt% or more. Further, applicant has not provided a showing of unexpected results commensurate in scope with the claimed range that compares the closest Prior Art. Applicant teaches a broad range (0.0005 – 30 wt%) is suitable to practice the invention (Specification, Paragraph 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 14-16 and 19 are rejected under35 U.S.C. 102(a)(1) as anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over US 2005/0211950 to de Rege Thesauro et al. (‘950) in view of US 2009/0004863 to Kamimura (Alternatively, US 2013/0005149 to Li et al.)
Regarding Claim 14, de Rege Thesauro et al. (‘950) teaches a method of polishing ruthenium comprising: polishing a substrate having ruthenium on a surface (Paragraph 38) with a polishing pad (Paragraph 39) using a composition comprising high hardness abrasive having Vickers 16GPa or more, selected from diamond, boron nitride, a-Al203, or a combination thereof (Paragraphs 10, 12, 13, 15, 19, 36 and 37), liquid carrier with pH of about 0-7 (Paragraph 21) where the composition is free of oxidizing agents. 
Regarding Claim 14, de Rege Thesauro et al. (950) does not expressly teach abrasive average size 5-100 nm. However, the abrasive size range for polishing noble metals is well known to one of ordinary skill in the art. For example, Kamimura teaches abrasive average size 1nm to 1um (micron) suchas 10-500nm (Paragraph 35). Alternatively, Li et al. teaches abrasives such as diamond for ruthenium polishing compositions (Paragraph 37) with an abrasive average size such as 10-200nm (Paragraph 39). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use abrasives average size 5-100 nm to polish noble metals 
Regarding Claim 15, de Rege Thesauro et al. (‘950) teaches ruthenium further comprises oxygen (Paragraph 41)
Regarding Claim 16, de Rege Thesauro et al. (‘950) teaches pH 1-6 (Paragraph 21).
Regarding Claim 19, de Rege Thesauro et al. (‘950) teaches 0.001-1 wt% abrasive may be used (Paragraph 17) such as 0.01 wt% or more. Therefore, the broadly recited limitations are disclosed with sufficient specificity. However, the narrower range would have been obvious to one of ordinary skill in the art at the time of the claimed invention to suitably polish a noble metal with predictable results. Further, applicant has not provided a showing of unexpected results commensurate in scope with the claimed range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716